DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 20, 2021 has been entered.
 
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE filed on December 20, 2021.
Claims 2 and 14 are cancelled.
Claims 1, 3-13, and 15-25 are pending.
Claims 1, 3-13, and 15-25 are examined.
This Office Action is given Paper No. 20220112 for references purposes only.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-13, and 15-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Opdycke (US 2011/0010732) in view of Sivertsen (US 9,858,598).

Claims 1, 13
Opdycke discloses:
receiving on at least one allocation server (server, see [0043-0044]), campaign data (campaign, see [0068]) from a specific advertisement campaign including at least a date range (date, time, see [0073]), a targeted environment (locale, store site, see [0073]) and a client target (demographic, e.g. students, see [0073]);
dispatching contents corresponding to the specific advertisement campaign to the specific set of displays (present play ready clips, see [0079]),
wherein allocating said specific set of displays and timing is carried out by an artificial intelligence allocation module (learning engine, see [0055]) which is run by said at least one allocation server, said allocation module being adapted to optimally allocate displays and timing to advertisement campaigns (generate rules for optimizing playlists, see [0055]), and wherein dispatching contents corresponding to the specific advertisement campaign to the specific set of displays, includes electronically sending said contents (content, see [0070, 0087]) and corresponding timing (e.g. afternoon, time, see [0073, 0087]) to the respective players (relevant servers, see [0076]) of specific digital displays being part of the specific set of displays, memorizing said contents (store, see [0076]) and timing by said players and playing (present, see [0079]) said contents according to said timing on said at least one electronic screen.
Opdycke does not disclose:
allocating… inventory. 
Sivertsen teaches:
allocating to the specific advertisement campaign (campaign, see C1 L63 – C2 L32), by the at least one allocation server (server, see C1 L63 – C2 L32), a specific set of displays (plurality of signage devices, see C1 L31-62) from the OOH inventory and timing (available timeslot information data, see C2 L5-17) for displaying the specific advertisement campaign on each display of said specific set of displays, to fit the campaign data based at least on individual location data (location, see C1 L31-62), availability data (available timeslots, see C2 L5-17) and audience data (demographic information, see C1 L31-62, C8 L26-31) of the 
Opdycke discloses receiving campaign data, dispatching contents, and playing said contents. Opdycke does not disclose allocating a specific set of displays to fit the campaign data based on location data, availability data, and audience data, but Sivertsen does. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the system and method for delivering and optimizing media programming in public spaces with peer-to-peer digital signage networks of Opdycke with the allocation of specific displays of Sivertsen because 1) a need exists for automated tools that allow marketers an ability to systematically and quantitatively test content, media scheduling parameters, measure audience behavior, and optimize messaging efficacy (see Opdycke [0008]); and 2) a need exists for efficiently and effectively managing and delivering media content (see Sivertsen C1 L14-28). Allocating a specific set of displays to fit the campaign data based on location data, availability data, and audience data will help to reach a target audience.

Claims 3, 15
Furthermore, Sivertsen teaches:
said timing allocated to the specific advertisement campaign on a display includes a share of time, corresponding to a proportion of time (desired lengths of time slots, e.g. ten five-minute timeslots, see C8 L11-20) allocated to the specific 

Claims 4, 16
Furthermore, Opdycke discloses:
said audience data of the respective displays of the OOH inventory includes respective audience data for various periods of time in the day (e.g. sells best to students in the afternoon, stores in northeast on weekday mornings, see [0073, 0081]), and said share of time is determined for each period of time (content runs between 4-7pm, see [0097]).

Claims 5, 17
Furthermore, Sivertsen teaches:
the neural network has several inputs and at least one output, one of said inputs being a spread index adjustable by a user, said spread index being a numerical value representative of a targeted geographical spread (different geographic location levels, see C7 L15-33) of the campaign on the displays of the system, said at least one output depending of said spread index.

Claims 6, 18
Furthermore, Opdycke discloses:
said client target includes at least one target number of impressions (content should repeat itself times per hour, see [0097]) and said date range of the 

Claims 7, 19
Furthermore, Opdycke discloses:
said at least one output of the neural network is a display time rank which is representative of the compatibility of the scanned display and timeslot with the campaign data (rotate content A, content B, content C, display content B or C when consumer purchased item X, see [0097]).

Claims 8, 20
Furthermore, Opdycke discloses:
at least one allocation batch of displays is generated by the allocation module based on rules of geographical spread of displays, and then said displays and timing are allocated among said at least one allocation batch (video of model drinking DrinkX works better in western region stores vs. video of model pouring DrinkX works better in eastern region stores, see [0075]).

Claims 9, 21
Furthermore, Opdycke discloses:
said displays are sorted in geographical groups (locale, store site, see [0087, 0096]), then the displays of each geographical groups are prioritized in a queue (parameters that are statistically demonstrated to contribute most towards achievement are given precedence, see [0105]), and said at least one allocation batch of displays is generated by taking a top display in the queue of each geographical group.

Claims 10, 22
Furthermore, Opdycke discloses:
the allocation module computes a campaign cost (cost, see [0123, 0125]) based on the allocated displays and timing, and said allocation module computes a campaign cost and maintains the campaign cost within the budget.
Furthermore, Sivertsen teaches:
the campaign data include a budget (budget, see C8 L35-42).

Claim 11
Furthermore, Opdycke discloses:
training said neural network by machine learning (machine learning, see [0055]).

Claims 12, 23
Furthermore, Opdycke discloses:
said at least one allocation server has a RAM (memory, ram, see [0048, 0129]) in which the data relative to the OOH inventory is memory-mapped, the allocation module being designed to interact directly with the Operating System kernel of allocation server and to engage in memory-mapped input / output with the filesystem of allocation server.

Claims 24, 25
Furthermore, Opdycke discloses:
said allocation module includes a neural network (neural network, see [0030]) trained to optimally allocate displays and timing to advertisement campaigns.

Response to Arguments
Applicant argues that the prior art does not teach availability data representative of time left available by previous bookings on the respective displays. 
Please see new mapping.

Claim Interpretation
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621